            Case 1:20-cv-01023-RP Document 6 Filed 10/06/20 Page 1 of 7


                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                    AUSTIN DIVISION

KATHERYN HERRERA AND                       §
YSAVELA YBARRA                             §
                                           §
                                           §
                                           §
                                           §
vs.                                        §        CIVIL NO. 1 :20-cv-01023
                                           §
MARK CORDELL JONES AND                     §
COMBINED TRANSPORT, INC.                   §


             DEFENDANT, MARK CORDELL JONES'S ORIGINAL ANSWER

TO THE HONORABLE JUDGE OF THE UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF TEXAS:

        NOW COMES, MARK CORDELL JONES, Defendant, and files their Original

Reply to Plaintiff's Original Petition and would show the Court the following:

                                               I.

        1. Defendants, Mark Cordell Jones admits the allegations contained in Paragraph

1 of Plaintiff's Original Petition.

        2. Defendants, Mark Cordell Jones admits the allegations contained in Paragraph

2 of Plaintiff's Original Petition.

        3. Defendants, Mark Cordell Jones admits the allegations contained in Paragraph

3 of Plaintiff's Original Petition.

       4. Defendants, Mark Cordell Jones denies the allegations contained in Paragraph

4 of Plaintiff's Original Petition.

        5. Defendants, Mark Cordell Jones admits the allegations contained in Paragraph

5 of Plaintiff's Original Petition.

        6. Defendants, Mark Cordell Jones denies the allegations contained in Paragraph

6 of Plaintiff's Original Petition.


Doc# 6J04120.DOC
Case 1:20-cv-01023-RP Document 6 Filed 10/06/20 Page 2 of 7
Case 1:20-cv-01023-RP Document 6 Filed 10/06/20 Page 3 of 7
Case 1:20-cv-01023-RP Document 6 Filed 10/06/20 Page 4 of 7
Case 1:20-cv-01023-RP Document 6 Filed 10/06/20 Page 5 of 7
Case 1:20-cv-01023-RP Document 6 Filed 10/06/20 Page 6 of 7
Case 1:20-cv-01023-RP Document 6 Filed 10/06/20 Page 7 of 7
